Citation Nr: 0903906	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-32 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to rating in excess of 50 percent for bilateral 
hearing loss disability, to include restoration of a 60 
percent rating.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1954 to 
October 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss disability was rated 
as 60 percent disabling when he filed his current claim for 
an increased rating in May 2006.

2.  A VA examination on July 6, 2006, disclosed improvement 
in the veteran's bilateral hearing loss disability; it 
disclosed that he had level VIII hearing loss in his right 
ear and level IX hearing loss in his left ear.

3.  There is no evidence pertinent to the period on appeal 
showing that the veteran has more than level VIII hearing 
loss in his right ear and level IX hearing loss in his left 
ear.


CONCLUSION OF LAW

The disability rating for the veteran's bilateral hearing 
loss disability was properly reduced to 50 percent, effective 
July 6, 2006; the criteria for a rating in excess of 50 
percent for bilateral hearing loss disability since July 6, 
2006, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.344, 4.85, Diagnostic Code 6100, § 4.86 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The record reflects a June 2006 letter informed the veteran 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  It also informed him to 
submit any pertinent evidence in his possession and provided 
appropriate notice with respect to the effective-date element 
of the claim.  It included information on how VA determines 
the disability rating by use of the rating schedule and 
provided examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to 
obtain), to include treatment records, Social Security 
determinations, statements from employers concerning the 
impact of the disability on the veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the veteran.  It also informed 
the veteran of the assistance that VA would provide to obtain 
evidence on his behalf.

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  

Although adequate notice was not provided until after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
there is no need for the veteran to submit any evidence 
because VA has afforded him the examination required for 
rating purposes.  Therefore, in the Board's opinion, the 
veteran has been provided sufficient VCAA notice.

The Board notes that the veteran's service treatment records 
are unavailable because they were destroyed in a fire at the 
St. Louis, Missouri, facility of the National Personnel 
Records Center in 1973.  However, the Board finds that these 
records are not material to the claim because they do not 
pertain to the veteran's disability level during the period 
under appeal.

The Board also notes the veteran's allegation in the 
substantive appeal that his disability had worsened since his 
last VA examination.  Although VA's duty to assist the 
veteran includes obtaining a thorough and contemporaneous 
examination where necessary to reach a decision on a claim, 
the Board has concluded that such an examination is not 
warranted.  The veteran's statement concerning his increased 
disability appears to concern his condition since the 
December 2004 examination, which established his entitlement 
to a 60 percent rating.  That examination report notes that 
the veteran had "significant cerumen/debris" in the 
external ear canals, and the examiner recommended that he 
have the debris removed by a physician.  The July 2006 
examination report does not reflect the presence of such 
debris, suggesting that its presence in December 2004 may 
have affected the veteran's hearing acuity.  Moreover, the 
Board notes that the veteran's hearing was evaluated by a VA 
examiner in July 2006, less than three months before the 
veteran completed the substantive appeal, and there has been 
no later allegation by the veteran or his representative that 
the disability has worsened.

The record reflects that pertinent VA medical records have 
been obtained and that the veteran has been afforded an 
appropriate VA examination.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board also 
is unaware of any such outstanding evidence.  Therefore, the 
Board is also satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  38 C.F.R. § 4.85 (2008).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average. 
 Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

The "puretone threshold average," as used in Tables VI and 
VIa, is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  This average is used 
in all cases (including those in 38 C.F.R. § 4.86) to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing 
impairment under 38 C.F.R. § 4.86 (2008) are as follows:

(a)	When the pure tone threshold at each of the 
four specified frequencies (1,000, 2,000, 3,000 
and 4,000 hertz) is 55 decibels or more, the 
rating specialist will determine the Roman 
Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results 
in the higher numeral.  Each ear will be 
evaluated separately.

(b)	When the pure tone threshold is 30 decibels 
or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will 
determine the Roman numeral designation for 
hearing impairment from either Table VI or 
Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to 
the higher Roman numeral.  Each ear will be 
evaluated separately.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected bilateral hearing loss 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability.

Service connection was granted for bilateral hearing loss 
disability in a May 2001 rating decision, and a 30 percent 
rating was assigned, effective from September 6, 2000.  
Service connection also was granted for tinnitus in that 
rating decision, and a 10 percent rating was assigned, also 
effective from September 6, 2000.  The veteran's combined 
disability rating was 40 percent.

The veteran subsequently filed two claims for an increased 
rating for bilateral hearing loss disability, and the 
assigned rating was increased to 50 percent in a December 
2002 rating decision and to 60 percent in a January 2005 
rating decision.  This higher rating of 60 percent, when 
combined with the rating assigned for the veteran's tinnitus, 
resulted in a combined disability rating of 60 percent, 
effective from October 21, 2004.

In May 2006, the veteran submitted another claim for an 
increased rating for bilateral hearing loss disability.  He 
was afforded a VA audiological examination on July 6, 2006, 
and, based on the examination findings, the assigned rating 
subsequently was decreased to 50 percent, effective from July 
6, 2006, the date of the examination report which indicated 
improvement of the veteran's disability.

After careful consideration, the Board finds that the 
reduction of the rating assigned for the veteran's bilateral 
hearing loss disability from 60 percent to 50 percent, 
effective from July 6, 2006, was proper.  The Board also 
finds that a rating higher than 50 percent is not warranted 
on or after July 6, 2006.

The VA audiological examination performed on July 6, 2006, 
yielded puretone thresholds in decibels (dbs) for the four 
frequencies used for VA evaluation as follows:

Hertz (Hz)	|1000	|2000	|3000	|4000
	|Average
Right		|95	|75	|85	|105	|90
Left		|85	|85	|90	|105+	|91.25

Speech recognition ability was measured at 80 percent in the 
right ear and 60 percent in the left ear.

The examination findings correspond to level V hearing in the 
right ear and level VIII hearing in the left ear, pursuant to 
38 C.F.R. § 4.85, Table VI.  Application of these findings to 
38 C.F.R. § 4.85, Table VII, yields a 30 percent rating.  
Because the puretone threshold at each of the four specified 
frequencies is greater than 55 dbs, however, the Board also 
must consider whether the examination findings result in a 
higher numeral when applied to 38 C.F.R. § 4.85, Table VIa.  
See 38 C.F.R. § 4.86(a).  Pursuant to Table VIa, the 
examination findings correspond to level VIII hearing in the 
right ear and level IX hearing in the left ear.  Application 
of these higher numerals to 38 C.F.R. § 4.85, Table VII, 
yields a 50 percent rating.  

In sum, the July 6, 2006, VA examination report shows that 
the veteran's hearing is not worse than level VIII in the 
right ear and level IX in the left ear.  The criteria for a 
rating higher than 50 percent, therefore, are not met 
beginning on July 6, 2006.  In addition, the VA examination 
report reflects improvement of the veteran's service-
connected bilateral hearing loss disability.  Since a 
reexamination disclosing improvement in a disability will 
warrant a reduction in rating, the Board finds that the 
reduction of the assigned rating from 60 percent to 50 
percent, effective July 6, 2006, the date of the examination 
disclosing improvement, was proper.  See 38 C.F.R. § 3.344 
(2008).

The Board acknowledges the statements received from the 
veteran and his spouse concerning the severity his hearing 
loss disability.  The veteran and his spouse are competent to 
report their observations of his hearing acuity.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, in 
establishing a disability rating, the Board is constrained by 
the confines of the rating schedule.  See Lendenman, supra.  
Indeed, the Board's consideration of factors outside of the 
rating criteria provided by the regulations is error as a 
matter of law.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  The medical evidence of record clearly establishes 
that on and after July 6, 2006, the criteria for a rating 
higher than 50 percent are not met.

The Board notes that certain considerations apply when an 
examination report indicates that there has been improvement 
in service-connected disability.  See 38 C.F.R. § 3.344(a), 
(b).  Those considerations are applicable to ratings which 
have continued for long periods at the same level (five years 
or more), but they do not apply to disabilities which have 
not become stabilized and are likely to improve.  38 C.F.R. 
§ 3.344(c).

Here, the veteran's 60 percent rating was in effect from 
October 21, 2004, until July 5, 2006, or less than five 
years.  Moreover, the fact that the veteran's external ear 
canals were filled with "significant cerumen/debris" at the 
time of his last examination in December 2004, as well as the 
examiner's recommendation that the veteran have the debris 
removed, suggests that the veteran's hearing loss disability 
was capable of improvement.  The provisions of 38 C.F.R. § 
3.344(a) and (b) regarding stabilization of disability 
ratings, therefore, do not apply.

The Board also notes that certain considerations apply when 
reduction in the evaluation of a service-connected disability 
is contemplated.  If the contemplated lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore and must be given 60 days to 
present additional evidence to show that compensation 
payments should be continued at the present level.  See 38 
C.F.R. § 3.105(e) (2008).

Here, the veteran's combined disability rating of 60 percent, 
effective from October 21, 2004, was unaffected by the 
reduction of the rating assigned to his bilateral hearing 
loss disability.  Because that lower evaluation did not 
result in a reduction or discontinuance of compensation 
payments, the provisions of 38 C.F.R. § 3.105(e) do not 
apply.

Consideration has been given to assigning a staged rating for 
the veteran's bilateral hearing loss disability; however, 
there is no evidence for the period prior to July 6, 2006, 
that a rating higher than 60 percent was warranted, and there 
is no evidence for the period on and after July 6, 2006, that 
a rating higher than 50 percent is warranted..  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
bilateral hearing loss disability, and there is no other 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the ratings assigned during the appeal 
period.  Accordingly, the Board has determined that referral 
of this case for extra-schedular consideration is not 
warranted.


ORDER

Entitlement to rating in excess of 50 percent for bilateral 
hearing loss disability, to include restoration of a 60 
percent rating, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


